From Edenton.
The question in this case referred to this Court was whether an executor or administrator can assign the securities of his testator or intestate, without naming himself executor or administrator. Elizabeth Raimeke, executrix of the last will of her deceased husband, assigned the bond on which the suit was brought, to Neil, the plaintiff, without adding to her name the word executrix. On the trial the plaintiff proved the execution of the bond and gave in evidence the will of Raimeke, the testator, and a certificate of the qualification of the executrix, and also proved the assignment.                                      (134)
Let the rule for a new trial be discharged.